Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 in the reply filed on 12/2/21 is acknowledged.
Information Disclosure Statement
	The information disclosure statement filed 7/17/20 has been considered.

Oath/Declaration
	Oath/Declaration filed on 7/17/20 has been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 11, 13-15 is/are rejected under 35 U.S.C. 102(a)(1)/ (a)(2)  as being anticipated by Park et al. (U.S. Patent Publication No. 2019/0081263).
Referring to figures 1-5, Park et al. teaches a light emitting element comprising:
a body (100) comprising a semiconductor layer (140/160) and an active layer (150); and
a ligand (10) comprising: a head portion (portion binds to 30) bonded to a surface of the body; an end portion (the end of line 42) spaced apart from the body, and having a positive or a negative charge (see figure 2, paragraphs# 46, 55); and a chain portion connecting the head portion and the end portion (the line portion that bond the end portion and the tail portion, see figure 2, paragraph# 46).
Regarding to claim 2, the semiconductor layer comprises a first semiconductor layer(140), and a second semiconductor layer (160) spaced apart from the first semiconductor with the active layer (150) therebetween (see figures 3-4) .
Regarding to claim 3, the body further comprises: a first contact electrode (110/210) adjacent to the first semiconductor layer (140); and a second contact electrode (120) adjacent to the second semiconductor layer (160, see figures 3-4).
Regarding to claim 4, the body further comprises an insulating film (368) covering a side surface of the semiconductor layer (140/160) and the active layer (150), and comprising a metal oxide (430) (see paragraphs# 67, 73, 81-82).
Regarding to claim 5, the ligand (10) is bonded to the insulating film (368, see figure 5). 

Regarding to claim 7, the body comprises (100): a first side surface to which the first ligand is bonded; and a second side surface facing the first side surface, and to which the second ligand is bonded (see figure 4).
Regarding to claim 8, the head portion comprises at least one among a hydroxyl group, a thiol group, a catechol group, or a carboxyl group (see paragraph# 44+).
Regarding to claim 9, the chain portion comprises a substituted or an unsubstituted alkyl group, a substituted or an unsubstituted amine group, a substituted or an unsubstituted oxy group, a substituted or an unsubstituted thiol group, a substituted or an unsubstituted ester group, or a substituted or an unsubstituted amide group (see paragraphs# 44+). 
Regarding to claim 11, a display device comprising:
a pixel circuit (see figure 5, paragraphs# 125, 127);
an insulating layer (350) covering the pixel circuit (see figure 5, paragraphs# 125, 127, 129);
a first electrode (210) on the insulating layer (350), and electrically connected to the pixel circuit (see figure 5, paragraphs # 125, 127, 129);
a second electrode (220) on the insulating layer, and spaced apart from the first electrode (210); and
a plurality of light emitting elements (240/250/260) electrically connected to the first electrode (210) and the second electrode (260), the plurality of light emitting elements comprising: a body (250); and 

Regarding to claim 13, wherein each of the plurality of light emitting elements further comprises an insulating film (350/368) covering a side surface of the first semiconductor layer, of the active layer, and of the second semiconductor layer (430), and containing a metal oxide (see paragraphs# 81-82).
Regarding to claim 14, the light emitting elements comprise a first light emitting element comprising a first ligand (10) having a positive charge (42), and a second light emitting element adjacent to the first light emitting element and comprising a second ligand (44) having a negative charge (see figures 2, 4). 
Regarding to claim 15, the first ligand (10) comprises a first end portion having a positive charge; the second ligand comprises a second end portion having a negative charge (42); and the first end portion and the second end portion are electrostatically bonded to each other (44, see figure 2). With regard to the term “electrostatically bonded to each other” is method recitation in a device claimed.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent Publication No. 2019/0081263) as applied to claims 1-9, 11, 13-15 above in view of Kim et al. (U.S. Patent Publication No. 2018/0175009).
Referring to figures 1-5, Park et al. teaches a light emitting element comprising:
a body (100) comprising a semiconductor layer (140/160) and an active layer (150); and

However, the reference does not clearly teach the specific length of the body, and the second contact electrode.
Park teaches the body (100) can be formed with desired shapes or thickness (see paragraph# 135, meeting claim 10).  It would have been obvious to a person of ordinary skill in the requisite art at the time of the invention was made to optimize the length of the body, since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e.- length of the body), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
	The specification contains no disclosure of either the critical nature of the claimed arrangement (i.e.- length of the body) or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the applicant must show that the chosen limitations are critical.  In re Woodruff, 919 F.2d 1575, 1578 (FED. Cir. 1990).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to form the body with specific length in Park et al. because choosing an optimum length for a layer only involves routine skill in the art.
Kim et al. teaches an LED device having  the body comprises: a first contact electrode (CNE1) electrically connected to the first electrode (LD); a first semiconductor layer (LD) on the first contact electrode (LD); an active layer (LD) on the first semiconductor layer (LD); a second semiconductor layer (2LD) spaced apart from the first semiconductor layer (LD) with the active layer (LD) therebetween; and a second contact electrode (CNE2) on the second semiconductor 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to form a second contact electrode on the second semiconductor layer, and electrically connected to the second electrode in Park et al. as taught by Kim et al. because it is known in the semiconductor art to provide electrical connection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893